It is not a violation of the law for a man to be present at a still when whisky is being made. This was all the testimony for the state tended to show. If a defendant is present at a still located on his own premises or premises under his control, a different question would be presented. The affirmative charge should have been given of the defendant as requested. Moon v. State, ante, p. 176, 95 So. 830; Farmer v. State, ante, p. 560, 99 So. 59.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.